UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended March 31, 2016 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission File Number000-50513 ACORDA THERAPEUTICS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-3831168 (I.R.S. Employer Identification No.) 420 Saw Mill River Road, Ardsley, New York (Address of principal executive offices) (Zip Code) (914)347-4300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfilerx Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) SmallerReportingCompanyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2016 Common Stock, $0.001 par value per share 46,067,276 shares ACORDA THERAPEUTICS,INC. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December31, 2015 1 Consolidated Statements of Operations (unaudited) for the Three-month Period Ended March 31, 2016 and 2015 2 Consolidated Statements of Comprehensive Loss (unaudited) for the Three-month Period Ended March 31, 2016 and 2015 3 Consolidated Statements of Cash Flows (unaudited) for the Three-month Period Ended March 31, 2016 and 2015 4 Notes to Consolidated Financial Statements (unaudited) 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II—OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 30 Item6. Exhibits 32 This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Stockholders are cautioned that such statements involve risks and uncertainties, including:The ability to complete the Biotie Therapies Corp. transaction on a timely basis; the ability to realize the benefits anticipated from the Biotie Therapies transaction and the Civitas Therapeutics transaction, among other reasons because acquired development programs are generally subject to all the risks inherent in the drug development process and our knowledge of the risks specifically relevant to acquired programs generally improves over time; the ability to successfully integrate Biotie Therapies’ operations and Civitas's operations respectively, into our operations; we may need to raise additional funds to finance our expanded operations and may not be able to do so on acceptable terms; our ability to successfully market and sell Ampyra in the U.S.; third party payers (including governmental agencies) may not reimburse for the use of Ampyra or our other products at acceptable rates or at all and may impose restrictive prior authorization requirements that limit or block prescriptions; the risk of unfavorable results from future studies of Ampyra or from our other research and development programs, including CVT-301, Plumiaz (diazepam) Nasal Spray, or any other acquired or in-licensed programs; we may not be able to complete development of, obtain regulatory approval for, or successfully market CVT-301, Plumiaz, or any other products under development; or the products that we will acquire when we complete the Biotie Therapies transaction; the occurrence of adverse safety events with our products; delays in obtaining or failure to obtain and maintain regulatory approval of or to successfully market Fampyra outside of the U.S. and our dependence on our collaborator Biogen in connection therewith; competition; failure to protect our intellectual property, to defend against the intellectual property claims of others or to obtain third party intellectual property licenses needed for the commercialization of our products; and failure to comply with regulatory requirements could result in adverse action by regulatory agencies.These forward-looking statements are based on current expectations, estimates, forecasts and projections about the industry and markets in which we operate and management’s beliefs and assumptions. All statements, other than statements of historical facts, included in this report regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements.The words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “may,” “plans,” “projects,” “will,” “would,” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words.Actual results or events could differ materially from the plans, intentions and expectations disclosed in the forward-looking statements we make, and investors should not place undue reliance on these statements.In addition to the risks and uncertainties described above, we have included important factors in the cautionary statements included in this report and in our Annual Report on Form10-K for the year ended December31, 2015, particularly in the “Risk Factors” section (as updated by the disclosures inour subsequent quarterly reports, including this report), that we believe could cause actual results or events to differ materially from the forward-looking statements that we make.Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments that we may make.Forward-looking statements in this report are made only as of the date hereof, and we do not assume any obligation to publicly update any forward-looking statements as a result of developments occurring after the date of this report. We and our subsidiaries own several registered trademarks in the U.S. and in other countries.These registered trademarks include, in the U.S., the marks “Acorda Therapeutics,” our stylized Acorda Therapeutics logo, “Ampyra,” “Zanaflex,” “Zanaflex Capsules,” “Qutenza” and “ARCUS.”Also, our mark “Fampyra” is a registered mark in the European Community Trademark Office and we have registrations or pending applications for this mark in other jurisdictions.Our trademark portfolio also includes several registered trademarks and pending trademark applications (e.g., “Plumiaz”) in the U.S. and worldwide for potential product names or for disease awareness activities.Third party trademarks, trade names, and service marks used in this report are the property of their respective owners. PART I Item1.Financial Statements ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except share data) March 31, 2016 December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments — Trade accounts receivable, net of allowances of $932 and $884, as of March 31, 2016 and December 31, 2015, respectively Prepaid expenses Finished goods inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation Goodwill Deferred tax asset Intangible assets, net of accumulated amortization Non-current portion of deferred cost of license revenue Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of deferred license revenue Current portion of revenue interest liability — 25 Current portion of convertible notes payable Total current liabilities Convertible senior notes (due 2021) Acquired contingent consideration Non-current portion of deferred license revenue Non-current portion of convertible notes payable — Deferred tax liability Other non-current liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.001 par value. Authorized 80,000,000 shares at March 31, 2016 and December31, 2015; issued 45,974,953 and 43,440,324 shares, including those held in treasury, as of March 31, 2016 and December31, 2015, respectively 46 43 Treasury stock at cost (12,420 shares at March 31, 2016 and December31, 2015) ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss — ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Unaudited Notes to Consolidated Financial Statements 1 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Operations (unaudited) (In thousands, except per share data) Three-month period ended March 31, 2016 Three-month period ended March 31, 2015 Revenues: Net product revenues $ $ Royalty revenues License revenue Total net revenues Costs and expenses: Cost of sales Cost of license revenue Research and development Selling, general and administrative Changes in fair value of acquired contingent consideration Total operating expenses Operating loss ) ) Other income (expense) (net): Interest and amortization of debt discount expense ) ) Interest income 66 Other income Total other income (expense) (net) ) Loss before taxes ) ) Benefit from income taxes Net loss $ ) $ ) Net loss per share—basic $ ) $ ) Net loss per share—diluted $ ) $ ) Weighted average common shares outstanding used in computing net loss per share—basic Weighted average common shares outstanding used in computing net loss per share—diluted See accompanying Unaudited Notes to Consolidated Financial Statements 2 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Loss (unaudited) (In thousands) Three-month period ended March 31, 2016 Three-month period ended March 31, 2015 Net loss $ ) $ ) Other comprehensive loss: Unrealized losses on available for sale securities, net of tax — ) Reclassification of net losses to net income — Other comprehensive income (loss), net of tax ) Comprehensive loss $ ) $ ) See accompanying Unaudited Notes to Consolidated Financial Statements 3 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (unaudited) (In thousands) Three-month period ended March 31, 2016 Three-month period ended March 31, 2015 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Share-based compensation expense Amortization of net premiums and discounts on investments Amortization of debt discount and debt issuance costs Amortization of revenue interest issuance cost — 6 Depreciation and amortization expense Change in acquired contingent consideration obligation Unrealized gain on foreign currency transaction ) — Deferred tax benefit ) ) Changes in assets and liabilities: (Increase) decrease in accounts receivable ) Decrease (increase) in prepaid expenses and other current assets ) Increase in inventory ) ) Decrease in non-current portion of deferred cost of license revenue Increase in accounts payable, accrued expenses, other current liabilities Decrease in revenue interest liability interest payable — ) Decrease in non-current portion of deferred license revenue ) ) Increase in other non-current liabilities 4 — Decrease in deferred product revenue—Zanaflex — ) Decrease (Increase) in restricted cash ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of intangible assets ) ) Purchases of investments ) ) Proceeds from maturities of investments Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock and option exercises Repayments of revenue interest liability ) ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure: Cash paid for interest 21 Cash paid for taxes See accompanying Unaudited Notes to Consolidated Financial Statements 4 ACORDA THERAPEUTICS,INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) (1) Organization and Business Activities Acorda Therapeutics,Inc. (“Acorda” or the “Company”) is a biopharmaceutical company dedicated to the identification, development and commercialization of novel therapies that restore function and improve the lives of people with neurological disorders. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (GAAP) for interim financial information, Accounting Standards Codification (ASC) Topic 270-10 and with the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.In management’s opinion, all adjustments considered necessary for a fair presentation have been included in the interim periods presented and all adjustments are of a normal recurring nature.The Company has evaluated subsequent events through the date of this filing.Operating results for the three-month period ended March 31, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016.When used in these notes, the terms “Acorda” or “the Company” mean Acorda Therapeutics, Inc.The December 31, 2015 consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.You should read these unaudited interim condensed consolidated financial statements in conjunction with the consolidated financial statements and footnotes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2015. Certain reclassifications were made to prior period amounts in the interim consolidated financial statements and accompanying notes to conform with the current presentation. (2) Summary of Significant Accounting Policies Our critical accounting policies are detailed in our Annual Report on Form 10-K for the year ended December 31, 2015.As of March 31, 2016, with the exception of the adoption of ASU 2015-03, our critical accounting policies have not changed materially from December 31, 2015. Subsequent Events Subsequent events are defined as those events or transactions that occur after the balance sheet date, but before the financial statements are filed with the Securities and Exchange Commission. The Company completed an evaluation of the impact of any subsequent events through the date these financial statements were issued, and determined the following subsequent events required disclosure in these financial statements. Biotie acquisition On April 18, 2016, the Company closed a tender offer for all of the outstanding capital stock of Biotie Therapies Corp. (“Biotie”), a Finland based company, pursuant to which the Company acquired approximately 93% of the fully diluted capital stock of Biotie (See Note 3).On May 4, 2016, the Company acquired another approximately 4% of Biotie’s fully diluted capital stock pursuant to a subsequent public offer to Biotie stockholders that did not tender their shares in the initial tender offer. The Company funded the initial and subsequent tender offers with approximately $357 million of existing cash on hand.As a result of funding the tender offer, the Company’s cash balance has decreased as compared to the cash balance reported at March 31, 2016. The Company will account for the transaction as a business combination following the acquisition method of accounting in accordance with ASC 805, Business Combinations.The preparation of the closing financial statements for Biotie is currently underway and the Company will perform valuation procedures to determine the fair value of the assets acquired and liabilities assumed upon completion of the closing financial statements.Therefore, the information necessary to determine the fair value of assets acquired and liabilities assumed is not available as of the date of these financial statements.The Company incurred approximately $7.2 million in acquisition related expenses that are reflected in selling, general and administrative expenses for the three-month period ended March 31, 2016.With the exception of the acquisition related 5 expenses incurred, the acquisition of Biotie did not impact the Company’s unaudited consolidated financial statements for the three-month periods ended March 31, 2016 and 2015. Recently Issued / Adopted Accounting Pronouncements In April 2015, the FASB issued Accounting Standards Update 2015-03, “Interest – Imputation of Interest” (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs (ASU 2015-03), which requires that debt issuance costs related to a recognized debt liability be presented in the balance sheet as a direct deduction from the debt liability rather than as an asset.ASU-2014-15 is effective for fiscal years and interim periods therein beginning after December 15, 2015, with early adoption permitted.The Company adopted this guidance retrospectively effective in the three-month period ended March 31, 2016.The impact of the adoption of this guidance on the Company’s consolidated balance sheet as of December 31, 2015 was a reclassification of approximately $5.0 million representing the unamortized balance of debt issuance costs as of December 31, 2015 from Other Assets to the Convertible Senior Notes liability. (In thousands) Balance at December 31, 2015 Revised Reporting As Previously Reported Other assets $ $ Convertible notes payable – due 2021 $ ) $ ) In March 2016, the FASB issued Accounting Standards Update 2016-09, “Compensation – Stock Compensation” (Topic 718).The main objective of this update is to simplify the accounting, and reporting classifications for certain aspects of share-based payment transactions.This ASU is effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years.The Company is currently evaluating the new guidance to determine the impact it may have on its financial statements. (3) Acquisitions Biotie Therapies Corp. (Pending Acquisition) In January 2016, the Company announced that it had entered into a combination agreement to acquire Biotie Therapies Corp. (“Biotie”) for a cash purchase price of approximately $363 million.In accordance with the combination agreement, on April 18, 2016, the Company closed a public tender offer for all of Biotie’s capital stock, pursuant to which the Company acquired approximately 93% of the fully diluted capital stock of Biotie. On May 4, 2016, the Company acquired another approximately 4% of Biotie’s fully diluted capital stock pursuant to a subsequent public offer to Biotie stockholders that did not tender their shares in the initial tender offer. Accordingly, the Company currently owns approximately 97% of the fully diluted capital stock of Biotie. The Company intends to acquire all remaining shares of Biotie capital stock that have not been tendered to the Company pursuant to compulsory redemption proceedings under Finnish law that the Company initiated in April 2016. The Company expects to complete the acquisition of 100% of Biotie pursuant to these compulsory redemption proceedings in the second half of 2016. Financing Transactions Concurrently with the announcement of the Biotie acquisition, the Company announced two separate financing transactions.The first was a private placement of 2,250,900 shares of the Company’s common stock for an aggregate purchase price of approximately $75 million.The Company paid discounts and commissions of $2.3 million in connection with the private placement, which settled on January 26, 2016.The Company used the net proceeds from the private placement to fund, in part, the acquisition of Biotie.The Company also announced a commitment from JP Morgan Chase, N.A. for an asset-based credit facility for up to $60 million.The closing of this credit facility is expected to occur in the second quarter of 2016. 6 Financial Instruments The Company does not enter into hedging transactions in the normal course of business.However, as a result of the Biotie acquisition which is to be completed in euros, the Company is exposed to fluctuations in exchange rates between the U.S. dollar and the euro until the completion of the transaction.To mitigate this risk, the Company entered into foreign currency options to limit its exposure to fluctuations in exchange rates between the U.S. dollar and the euro until the transaction is completed.The Company recorded the fair value of the options on its balance sheet and will recognize any gains or losses in earnings each period until the options expire or are canceled.As of May 2, 2016, there were no remaining foreign currency options outstanding.The Company currently owns approximately 97% of the fully diluted capital stock of Biotie, therefore, the risk of exposure to fluctuations in exchange rates between the U.S. dollar and the euro is no longer material to the Company. The notional value of the foreign currency options was EUR 334 million (or approximately $363 million based on an average exchange rate of 1.0864 USD to 1.00 EUR from the last 5 trading days prior to January 15, 2016) as of March 31, 2016. As of March 31, 2016, the Company had an unrealized gain on the options of approximately $10.3 million that is being reflected in other income.The Company recorded approximately $11.6 million in other current assets and approximately $1.3 million in other current liabilities related to the options in the consolidated balance sheet at March 31, 2016.The options which are subject to a master netting arrangement are presented on a gross basis in the consolidated balance sheet. (4) Share-based Compensation During the three-month periods ended March 31, 2016 and 2015, the Company recognized share-based compensation expense of $8.1 million and $7.1million, respectively.Activity in options and restricted stock during the three-month period ended March 31, 2016 and related balances outstanding as of that date are reflected below.The weighted average fair value per share of options granted to employees for the three-month periods ended March 31, 2016 and 2015 were approximately $15.28 and $16.25, respectively. The following table summarizes share-based compensation expense included within the consolidated statements of operations: For the three-month period ended March31, (In millions) Research and development $ $ Selling, general and administrative Total $ $ 7 A summary of share-based compensation activity for the three-month period ended March 31, 2016 is presented below: Stock Option Activity Number of Shares (In thousands) Weighted Average Exercise Price Weighted Average Remaining Contractual Term Intrinsic Value (In thousands) Balance at January1, 2016 $ Granted Cancelled ) Exercised ) Balance at March 31, 2016 $ $ Vested and expected to vest at March 31, 2016 $ $ Vested and exercisable at March 31, 2016 $ $ Restricted Stock Activity (In thousands) Restricted Stock Number of Shares Nonvested at January1, 2016 Granted Vested Forfeited Nonvested at March 31, 2016 Unrecognized compensation cost for unvested stock options, restricted stock awards and performance stock units as of March 31, 2016 totaled $78.5 million and is expected to be recognized over a weighted average period of approximately 2.5 years. (5) Earnings Per Share The following table sets forth the computation of basic and diluted earnings per share for the three-month periods ended March 31, 2016 and 2015: (In thousands, except per share data) Three-month period ended March 31, 2016 Three-month period ended March 31, 2015 Basic and diluted Net loss $ ) $ ) Weighted average common shares outstanding used in computing net loss per share—basic Plus: net effect of dilutive stock options and restricted common shares — — Weighted average common shares outstanding used in computing net loss per share—diluted Net loss per share—basic $ ) $ ) Net loss per share—diluted $ ) $ ) 8 The difference between basic and diluted shares is that diluted shares include the dilutive effect of the assumed exercise of outstanding securities.The Company’s stock options and unvested shares of restricted common stock could have the most significant impact on diluted shares. Securities that could potentially be dilutive are excluded from the computation of diluted earnings per share when a loss from continuing operations exists or when the exercise price exceeds the average closing price of the Company’s common stock during the period, because their inclusion would result in an anti-dilutive effect on per share amounts. The following amounts were not included in the calculation of net income per diluted share because their effects were anti-dilutive: (In thousands) Three-month period ended March 31, 2016 Three-month period ended March 31, 2015 Denominator Stock options and restricted common shares Convertible note – Saints Capital 10 19 Additionally, the impact of the convertible debt was determined to be anti-dilutive and excluded from the calculation of net loss per diluted share for the three-month periods ended March 31, 2016 and 2015. (6) Income Taxes For the three-month periods ended March 31, 2016 and 2015, the Company recorded a $9.7 million benefit and $2.0 million benefit from income taxes, respectively based upon its estimated annual effective tax rate.The benefit for income taxes is based on federal, state and Puerto Rico income taxes, net of any tax credits.The effective income tax rates for the Company for the three-month periods ended March 31, 2016 and 2015 were 95% and 40%, respectively.The variance in the effective tax rates for the three-month period ended March 31, 2016 as compared to the three-month period ended March 31, 2015 was due primarily to the Company being able to receive a benefit in 2016 for the Federal research and development tax as a result of passed legislation making the tax credit permanent.The Company was not able to benefit from the Federal research and development credit for the three-month period ending March 31, 2015, however, the Company was able to receive the benefit for this tax credit in the effective tax rate at December 31, 2015. The Company continues to evaluate the realizability of its deferred tax assets and liabilities on a quarterly basis and will adjust such amounts in light of changing facts and circumstances including, but not limited to, future projections of taxable income, tax legislation, rulings by relevant tax authorities, the progress of ongoing tax audits and the regulatory approval of products currently under development.Any changes to the valuation allowance or deferred tax assets and liabilities in the future would impact the Company's income taxes. (7) Fair Value Measurements The following table presents information about the Company’s assets and liabilities measured at fair value on a recurring basis as of March 31, 2016 and December 31, 2015 and indicates the fair value hierarchy of the valuation techniques utilized to determine such fair value. In general, fair values determined by Level1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities.Fair values determined by Level2 inputs utilize data points that are observable, such as quoted prices, interest rates, exchange rates and yield curves.Fair values determined by Level3 inputs utilize unobservable data points for the asset or liability.The Company’s Level1 assets consist of time deposits and investments in a Treasury money market fund and the Company’s Level 2 assets consist of foreign currency options that are valued using market exchange rates which are observable and high-quality government bonds that are valued using observable market prices.The Company’s Level3 liabilities represent acquired contingent consideration related to the acquisition of Civitas and are valued using a probability weighted discounted cash flow valuation approach.No changes in valuation techniques occurred during the three-month period ended March 31, 2016.The estimated fair values of all of our financial instruments approximate their carrying values at March 31, 2016, except for the fair value of the Company’s convertible senior notes, which was approximately $305.5 million as of March 31, 2016.The Company estimates the fair value of its notes utilizing market quotations for the debt (Level 2). 9 (In thousands) Level1 Level2 Level3 March 31, 2016 Assets Carried at Fair Value: Cash equivalents $ $
